Exhibit 10.2

August 10, 2012

Mr. Timothy D. Leuliette

Visteon Corporation

One Village Center Drive

Van Buren Township, MI 48111

Dear Tim:

On behalf of Visteon Corporation (the “Company”), I am pleased to provide you
with this letter agreement (“Agreement”) setting forth the terms and conditions
of your employment as Interim Chairman of the Board, Interim Chief Executive
Officer and Interim President (“Interim CEO”) of the Company, effective as of
August 10, 2012 (the “Effective Date”).

1. Term. The Company shall employ you as Interim CEO, upon the terms and subject
to the conditions set forth in this Agreement, for the period beginning on the
Effective Date and ending on the earlier of (a) the date on which a successor
Chief Executive Officer is hired and commences employment with the Company,
(b) March 1, 2013, or (c) the date of your termination of employment (the
“Interim Term”).

2. Position and Duties. In your position as Interim CEO, you will report
directly to the Board of Directors of the Company (the “Board”) and perform such
duties and responsibilities as may be properly and lawfully required from time
to time by the Board. You shall devote substantially all of your business time,
energies and talents to serving as Interim CEO, and shall perform your duties
conscientiously and faithfully, subject to the reasonable and lawful directions
of the Board and in accordance with the policies, rules and decisions adopted
from time to time by the Company and the Board. By signing this Agreement, you
represent to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties to the Company.
During the Interim Term, you may not engage in any other employment, consulting
or other business activity that would significantly interfere with the
performance of your duties set forth in this Agreement or your fiduciary duties
to the Company; provided, however, that you may continue to serve on boards of
directors or committees thereof on which you served as of the Effective Date.
The Company reserves the right, from time to time, to separate the roles of
Chairman of the Board and Interim Chief Executive Officer, without it being
considered a breach of this Agreement or considered a termination of your
employment hereunder.

3. Location. You shall perform your duties and responsibilities hereunder
principally at the Company’s corporate headquarters, which currently is in Van
Buren Township, Michigan, and you will be expected under reasonable business
circumstances to travel outside of that location, including to the Company’s
international operations.

4. Board Service. During the Interim Term you will continue to serve on the
Board, subject to re-election by stockholders. Due to your status as an insider
during the Interim Term, however, you will no longer serve on any Board
committees and will not receive any non-employee director cash retainers, equity
grants or other compensation under the Company’s director compensation program
for your services as a director (but you shall continue to be subject to the
director stock ownership guidelines, rather than the stock ownership guidelines
applicable to senior executives of the Company). The Company currently expects
that you will remain on the Board following the end of the Interim Term and
re-commence participating in the non-employee director compensation program at
that time. Assuming that occurs, you will become an independent director after
the applicable NYSE and Securities and Exchange Commission waiting periods and
receive appropriate committee assignments.

5. Compensation. During the Interim Term, you will receive a monthly base salary
at the rate of $95,833.33, payable in accordance with the Company’s normal
payroll practices. In addition, you will receive a signing bonus in the amount
of $500,000, payable in cash within 15 days after the Effective Date. During the
Interim

 

1



--------------------------------------------------------------------------------

Term, unless the Board or a committee thereof determines otherwise, you will not
be eligible to participate in any Company cash-based or equity-based incentive
plans or programs or in any severance plans or programs applicable to senior
executives, including without limitation the long-term incentive program, the
annual incentive program, the Executive Severance Plan and the form of Change in
Control Agreement.

6. Benefits. During the Interim Term, and except as otherwise provided in this
Agreement, you shall be eligible to participate in all welfare, perquisites,
fringe benefit, insurance, retirement and other benefit plans, practices,
policies and programs, maintained by the Company and its affiliates applicable
to senior executives of the Company generally, in each case as amended from time
to time; provided that you shall not be eligible for the perquisite allowance.
You shall be eligible for paid vacation in accordance with the Company’s
policies, as may be in effect from time to time, for its senior executives
generally. In addition, you shall be reimbursed for all reasonable travel and
other out-of-pocket expenses actually and properly incurred by you during the
Interim Term in connection with carrying out your duties hereunder in accordance
with the Company’s policies, as may be in effect from time to time, for its
senior executives generally.

7. Indemnification and Insurance. The Company shall indemnify you with respect
to activities in connection with your employment as Interim CEO to the full
extent provided for in its corporate charter, Bylaws or any other
indemnification policy or procedure as in effect from time to time and
applicable to its other directors and senior executive officers. In addition,
you will be named as an insured in your capacities as Interim CEO and as
director of the Company on the director and officer liability insurance policy
currently maintained, or as may be maintained, by the Company from time to time.

8. Termination. Your employment with the Company is “at-will”, and may be
terminated by you or the Company at any time with or without cause or with or
without advance notice, except as otherwise provided in this Section 8.
Notwithstanding the foregoing, (a) if the Company intends to terminate your
employment hereunder prior to March 1, 2013 for reasons other than for cause or
disability (which other reasons shall include appointment of a successor Chief
Executive Officer other than yourself), then the Company must provide you with
written notice at least 15 days in advance of the termination date, and (b) if a
successor Chief Executive Officer has not commenced employment with the Company
on or before October 31, 2012, then you may voluntarily terminate your
employment with the Company as of November 15, 2012, provided that you deliver
written notice to the Company at least 10 days in advance of your resignation
date. In the event of a termination of employment under Section 8(a) or
(b) above, the Company shall pay to you in connection with your services as
Interim CEO, in a single lump sum within 5 days after delivery of the applicable
notice of termination, an amount equal to the excess of (i) $650,000, over
(ii) the base salary that you were entitled to receive from the period
commencing on the Effective Date and ending on the proposed date of termination.
You shall not be entitled to this payment under any other circumstances. For
this purpose, “cause” shall mean: (i) your material breach of this Agreement;
(ii) your willful material misrepresentation at any time to the Board; or
(iii) your engaging in illegal conduct, gross misconduct, gross insubordination
or gross negligence that is materially and demonstrably injurious to the
Company’s business or financial condition. For this purpose, “disability” shall
be defined by reference to the Company’s long-term disability policy.

9. Miscellaneous. This Agreement supersedes and replaces any prior agreements,
representations or understandings (whether written, oral, implied or otherwise)
between you and the Company, and constitutes the complete agreement between you
and the Company, regarding your position as Interim CEO. This Agreement may not
be amended or modified, except by an express written agreement signed by both
you and an officer of the Company duly authorized by the Board. Neither party
may assign or delegate any of its or his obligations hereunder without the prior
written consent of the other party, provided that the Company may assign this
Agreement in connection with a sale or other disposition of all or substantially
all of its assets. This Agreement shall be binding upon and shall inure to the
benefit of you and your administrators, executors, heirs and permitted assigns,
and the Company and its successors and permitted assigns. The terms of this
Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with, this Agreement, your employment with the Company or any
other relationship between you and the Company will be governed by Delaware law,
excluding laws relating to conflicts or choice of law. In any action between the



--------------------------------------------------------------------------------

parties arising out of or relating to any such disputes, each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts located in Delaware. The
Company and its affiliates may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company and its
affiliates are required to withhold pursuant to any law or government regulation
or ruling.

Please confirm your agreement with these terms by signing below and return a
copy for our files. If you have any questions, or need additional information,
please give me a call.

Sincerely,

 

VISTEON CORPORATION   Agreed and accepted:     By:  

/s/ Michael K. Sharnas

   

/s/ Timothy D. Leuliette

    August 10, 2012  

Michael K. Sharnas

Vice President and General Counsel

    Timothy D. Leuliette     Date

 

3